COFFEY, J.
Counsel have favored the court in this matter with eighty-four typewritten pages of briefs, in which they have exhausted argument and epithet, each in his endeavor to sustain his position at the expense of the other. Eliminating their epithets, I have sought to address myself to the merits of the case, mindful of the caution contained on the third page of the administrator’s brief concerning the attitude of probate courts toward administrators, who have rights as well as duties and whose rights are entitled to just as much recognition as their duties. The supreme court has drawn the lines so taut in the matter of amotion of administrators that the trial tribunal is bound to the exercise of the utmost care and circumspection in dealing with such cases.
*225This court has been in this case so far conservative of the rights of the administrator, and so mindful of the admonition adverted to by counsel, that its tendency has been to treat with the utmost consideration and indulgence his conduct in office and to palliate, as far as possible, the proofs adduced against him; but no matter how tender may be the consideration of the trial court for the accused on the charges of fraud and conspiracy, there can be no escape from the conclusion that he has been guilty of negligence of so grave a character as to justify his removal, and it is the judgment of the court that he be removed on that ground.